Citation Nr: 1128869	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Service connection for a left toe disorder.  

2. Service connection for loss of feeling in the Veteran's feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1999 to December 2005.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 2009, the Board remanded this matter for additional medical inquiry.      

Following another review of the record, the Board finds it appropriate to again remand this matter for additional medical inquiry.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's December 2009 remand, the Veteran was examined by an orthopedist.  In the March 2010 report of record documenting that examination, the examiner indicated no orthopedic problems with the Veteran's feet.  However, the examiner indicated that evaluation by a neurologist would be of value in determining whether the Veteran's claimed symptoms relate to a neurological rather than an orthopedic disorder.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with a neurologist to determine whether the Veteran has a current disorder that adversely affects his feet.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  The examiner should particularly note review of the medical reports of record regarding prior examinations of this issue, in March 2006 and March 2010.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  

2.  The examiner should enter a specific finding on whether the Veteran has a current neurological disorder that causes pain and/or numbness in his feet, to include his toes.  

3.  If the examiner finds that the Veteran has a current neurological disorder that causes pain and/or numbness in the Veteran's feet, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder relates to service, or to the Veteran's service-connected lower back disorder.  Any conclusion reached should be supported by a rationale.  

4.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


